9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huser (US 2014/0180386).
Regarding claim 1, Huser discloses a system for controlled release of a portion of a stent (24), the system comprising: a stent having proximal (34) and distal (36) regions; a first barb (40) coupled to the stent; a trigger wire (60) that restrains a portion of the stent in a delivery state (via retaining the release wire 54); and a barb release wire (54) having proximal (where it loops onto 60; Figure 11) and distal (64) regions, and an engagement region (where it overlaps barbs 40) disposed therebetween, wherein the distal region of the barb release wire is coupled to the trigger wire (Figure 11; ¶[0039]), and the engagement region of the barb release wire is disposed around a portion of the first barb to restrain the first barb in the delivery state (evident from Figure 11), wherein distal retraction of the trigger wire causes a simultaneous distal retraction of the barb release wire (since the release wire is knotted around the trigger wire, distal retraction of the trigger wire would cause at least some simultaneous proximal retraction of the release wire). 
Regarding claim 2, the barb release wire spans a shorter axial length than the trigger wire (Figure 11, 60 is shown extending further proximally). 
Regarding claim 3, the trigger wire restrains at least one proximal apex of the stent in the delivery state (via the release wire; Figure 11). 
Regarding claim 4, the at least one proximal apex comprises an end region having a bore formed therein, wherein the trigger wire extends through the bore in the delivery state (the proximal end of the stent can be regarded as an apex in part forming the bore or stent lumen through which the trigger wire extends as seen in Figure 11). 
Regarding claim 5, the first barb comprises a proximal segment having a base region coupled to the stent (see base of barb 40 coupled to the apex of stent), a distal segment having a sharpened tip (see triangular sharpened tip of 40 in Figure 11), and a wire coupling area (where 54 overlaps) disposed 
Regarding claim 7, the stent comprises a barb housing comprising an open space that houses the first barb (opening housing barb seen in Figure 11), and further comprises first and second opposing guides (38 and another opening 38 on opposite side of the stent), wherein the barb release wire is looped through the first guide, over the first barb, and through the second guide to restrain the first barb in the delivery state (evident from Figures 11 and 12). 
Regarding claim 8, a cannula (20 or 16) comprising a lumen is dimensioned to receive at least a portion of the barb release wire and the trigger wire (Figures 2 and 3; the lumen of 16 could house or is dimensioned to house a portion of the release wire). 
Regarding claim 9, the cannula comprises proximal and distal trigger wire bores (68), wherein a segment of the trigger wire extends outside of the cannula between the proximal and distal trigger wire bores to restrain the stent in the delivery state (Figure 11). 
Regarding claim 12, an outer sheath (20) extends over the stent, the first barb, the trigger wire and the barb release wire in the delivery state, wherein distal retraction of the outer sheath exposes the stent in a release state (¶[0036]). 
Regarding claim 13, a second barb coupled to the stent, wherein the first and second barbs are selectively released at different times (as seen in Figures 4-6, multiple barbs would be released sequentially as the release wire is withdrawn). 
Regarding claim 14, the barb release wire is disposed around each of the first and second barbs in the delivery state (Figure 5). 
Regarding claims 15-17, in addition to the limitations already addressed above in regard to previous claims, Huser further discloses that the barb release wire and the trigger wire are distally retractable in an independent manner to release the first barb and the stent portion, respectively (the 
Regarding claim 18, Huser discloses a method for controlled release of a portion of a stent, the stent having proximal (34) and distal (36) regions and a first barb (40) coupled to the stent (Figures 3 and 11), the method comprising: restraining a portion of the stent in the delivery state using a trigger wire (60; via the release wire 54); restraining the first barb in the delivery state using a barb release wire (54) having proximal (where it loops onto 60; Figures 3 and 11) and distal (64) regions, and an engagement region (where it overlaps barbs 40) disposed therebetween, wherein the distal region of the barb release wire is coupled to the trigger wire (Figure 11; ¶[0039]); and distally retracting the trigger wire to cause the barb release wire to disengage from the first barb to deploy the first barb (¶[0039]). 
Regarding claim 20, a second barb is coupled to the stent, the method further comprising using the barb release wire to restrain both the first and second barbs in the delivery state, and retracting the barb release wire to sequentially deploy the first barb and then the second barb (as seen in Figures 4-6, multiple barbs are restrained by the release wire and would be released sequentially as the release wire is withdrawn). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huser (US 2014/0180386) in view of Chobotov et al. (US 2004/0138734).
Regarding claim 11, Huser et al. fail to disclose that the barb release wire is coupled to the trigger wire using a bushing.  Huser et al. disclose that a variety of means may be used to couple the release wire and trigger wire (¶[0039]).
Chobotov et al. disclose a release wire (21) that is coupled to a trigger wire (24) via a bushing (127) which forms a loop on the release wire (Figure 7F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bushing of Chobotov et al. to form a loop on the release wire of Huser et al. to couple the release wire and trigger wire as a suitable alternative coupling means taught by the prior art, the use of which being directly suggested by Huser et al.

Allowable Subject Matter
Claims 6, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771